     Case: 1:20-cv-03077 Document #: 14 Filed: 09/18/20 Page 1 of 2 PageID #:58




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISON

REGINA HOWELL,                                      )
                                                    )       Case No. 1:20-cv-03077
       Plaintiff,                                   )
                                                    )       Hon. Judge Elaine E. Bucklo
v.                                                  )
                                                    )
BYRON UDELL & ASSOCIATES, INC.                      )
d/b/a ACCUQUOTE; INSURANCE PROS,                    )
INC; and DOES 1-20.                                 )
                                                    )
       Defendants.                                  )


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Now come the Plaintiff, REGINA HOWELL, by and through her attorneys, and

respectfully requests the Court enter an order dismissing this action without prejudice as to both

Plaintiffs’ individual claims and the putative class members’ claims, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i). Neither Defendant has filed an answer.

Dated: September 18, 2020
                                             RESPECTFULLY SUBMITTED,

                                             REGINA HOWELL

                                             By:    /s/ David B. Levin
                                                    Attorney for Plaintiff
                                                    Illinois Attorney No. 6212141
                                                    Law Offices of Todd M. Friedman, P.C.
                                                    111 W. Jackson Blvd., Suite 1700
                                                    Chicago, IL 60604
                                                    Phone: (224) 218-0882
                                                    Fax: (866) 633-0228
                                                    dlevin@toddflaw.com
     Case: 1:20-cv-03077 Document #: 14 Filed: 09/18/20 Page 2 of 2 PageID #:59




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020 a copy of the foregoing Notice of Voluntary

Dismissal Without Prejudice was filed electronically. Notice of this filing will be sent by operation

of the Court’s electronic filing system to all parties indicated on the electronic filing receipt.

                                                       /s/ David B. Levin
                                                       Attorney for Plaintiff




                                                   2
